Citation Nr: 1002692	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  07-09 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1967 to June 1967 and from May 1968 to September 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision by the 
Providence, Rhode Island, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which granted a 50 
percent evaluation for PTSD effective April 28, 2005.  

Of preliminary importance, because the claim for a higher 
rating for the Veteran's service-connected PTSD involves a 
request for a higher rating following the grant of service 
connection, the Board has characterized this claim in light 
of the distinction noted in Fenderson v. West, 12 Vet. App. 
119, 126 (1999) (distinguishing initial rating claims from 
claims for increased ratings for a previously service-
connected disability).  


FINDING OF FACT

The Veteran's PTSD has been productive of objective 
symptomatology including depressed mood, anxiety, chronic 
sleep impairment, irritability, isolation and avoidance, 
however there are no deficiencies in judgment or thinking, 
suicidal ideation, obssesional rituals which interfere with 
routine activates, illogical, obscure or irrelevant speech, 
near continuous panic or depression affecting the ability to 
function independently.  Nor has there been impaired impulse 
control, spatial disorientation, or neglect of personal 
appearance and hygiene.

CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 4.1, 4.7, 4.130, DC 9411 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be sent prior to the appealed rating decision or, if 
sent after the rating decision, before a readjudication of 
the appeal.  A Supplemental Statement of the Case, when 
issued following a notice letter, satisfies the due process 
and notification requirements for an adjudicative decision 
for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

In this appeal, in a May 2005 pre-rating letter, the RO 
provided notice to the Veteran explaining what information 
and evidence was needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  The July 2006 RO rating decision 
reflects the initial adjudication of the claim after issuance 
of the May 2005 letter.  

A March 2006 letter provided the Veteran with information 
pertaining to the assignment of disability ratings and 
effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman.  After 
issuance of the March 2006 letter, and opportunity for the 
Veteran to respond, the March 2007 statement of the case 
reflects readjudication of the claim.  Hence, the Veteran is 
not shown to be prejudiced by the timing of the latter 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).

The claim for a compensable initial evaluation for residuals 
of PTSD is a downstream issue from the grant of service 
connection.  The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  Subsection (b)(3) was also added 
and notes that no duty to provide § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  38 C.F.R. § 3.159(b)(3) (2009).  Hence, the 
duty to assist the Veteran has been satisfied.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of service 
and VA treatment records, and the Veteran's July 2005 and 
June 2006 VA examinations.  Also of record and considered in 
connection with the appeal are the various written statements 
provided by the Veteran, the Veteran's wife, the Veteran's 
buddy and by the Veteran's representative on his behalf.  The 
Board finds that no additional RO action to further develop 
the record on the claims for PTSD is warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule).  Ratings are based on the average 
impairment of earning capacity.  Individual disabilities are 
assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2009).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  Where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability, separate ratings can be assigned for separate 
periods of time based on the facts found - a practice known 
as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The analysis in this decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 (2009) an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b).

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).


Specific Legal Criteria:

Rating Mental Disorders

The Veteran's service connected PTSD is evaluated as 50 
percent disabling pursuant to 38 C.F.R. § 4.130,   Diagnostic 
Code 9411 (2009).

PTSD

100%	Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name;  

70%	Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships;  

50%	Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  

38 C.F.R. § 4.130, DC 9411(2009).

Global Assessment of Functioning (GAF) 

GAF scores are a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].  

GAF scores ranging between from 51 to 60 reflect more 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  Scores ranging 
from 41 to 50 reflect serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  See 38 
C.F.R. § 4.130 [incorporating by reference the VA's adoption 
of the DSM-IV, for rating purposes] (2009).  
Factual Background

By way of procedural background, in a November 2005 rating 
the RO denied the Veteran's claim for PTSD.  The Veteran 
filed a notice of disagreement (NOD) in December 2005.  As 
noted above, in a subsequent rating decision dated July 2006, 
the RO granted service connection with a disability rating of 
50 percent, effective from April 28, 2005 based on additional 
evidence which verified the Veteran's stressors for PTSD.

The Veteran contends that he is entitled to a higher initial 
evaluation for his PTSD.  He essentially claims that his 
disability is more severe than is contemplated by a 50 
percent rating.  

In a statement in support of the Veteran's claim received in 
May 2005, the Veteran described waking up sweating and having 
nightmares.  He explained that he experienced flashbacks and 
that television and radio sometimes brought memories of 
Vietnam back.  The Veteran stated that he had lost interest 
in things that were once important to him and he stated that 
he was irritable at work and had outbursts of anger.  He said 
that he felt safe in his home and tried to avoid crowds.  

In an initial evaluation treatment note from the Warwick, 
Rhode Island Vet Center (Vet Center) dated in June 2005, it 
was noted that the Veteran was formerly fairly social but 
could no longer manage good social skills.  He explained that 
he had become isolated and disinterested in the activities 
that he and his wife had done together.  The Veteran stated 
that he was not too bad at work because he was busy but 
outside of work he was a mess and stated further that he did 
not know how he would cope without his wife.  The Veteran's 
social worker noted that the Veteran was clearly deeply 
troubled by his experience in combat.  

In June 2005, the Veteran was afforded a VA examination.  The 
Veteran reported that he had been married for 39 years and he 
described his marriage as excellent and very happy.  He 
further stated that he worked full time for his current 
employer and had done so for thirty-five years.  When 
questioned about his relationships and social functioning, 
the Veteran stated that he was close to his family and that 
he had five friends, one of whom was a close friend.  The 
examiner provided an axis I diagnosis of alcohol dependence 
active substance induced mood disorder with depressive 
features.  The examiner reported that the Veteran's symptoms 
had not had a negative impact on his ability to maintain 
physical or sedentary employment since he had worked full 
time for 35 years but it was noted that the Veteran's 
symptoms appeared to have a significant interference with his 
social functioning.  A GAF score of 60 was provided.

Vet Center treatment notes dated in October 2005 noted that 
the Veteran and his social worker reviewed his VA examination 
results.  The social worker stated in his notes that the 
Veteran's VA examiner was not able to witness the Veteran's 
extremely high avoidance which had blighted the Veteran's 
social and, to a lesser degree, his work functioning.  The 
social worker described the Veteran's PTSD as chronic and 
moderate to occasionally severe endorsing numerous symptoms 
of re-experiencing, avoidance and persistent symptoms of 
increased arousal.  Vet Center notes dated in November 2005 
showed that the Veteran had had a number of bad days at work 
and had argued with his bosses and co-workers after an 
increase in responsibilities.  The Veteran stated that his 
irritability and jumpy behavior had increased.  He 
additionally expressed a fear that he would lose control of 
his temper.  

A Vet Center intake form dated in November 2005 stated that 
on mental status evaluation the Veteran's appearance was 
neat; his speech was appropriate, he was oriented to time 
place and person and had a normal memory function.  It was 
further noted that the Veteran's affect was appropriate, that 
his motor activity was tense and that he had fair judgment.  
During his evaluation the Veteran reported no delusions, 
disorganized thinking or hallucinations.  The Veteran 
reported sleep disturbance, a decreased sex drive and a 
fluctuating energy level.  He denied suicidal and homicidal 
thoughts.   The Veteran's social worker stated that the 
Veteran was alert and oriented with a grossly intact memory.  
It was noted that his modus operandi was avoidance.  The 
social worker further stated that the Veteran self-medicated 
with alcohol but that he believed this was secondary to a 
primary diagnosis of PTSD.  It was noted that avoidance 
served the Veteran well along with his tendency to be a 
workaholic.  A diagnosis of chronic, severe PTSD and a GAF 
score of 51 were given.  

A Vet Center treatment note dated in December 2005 noted that 
the Veteran's wife explained that the Veteran returned from 
Vietnam as a changed, detached person who was socially 
withdrawn and very quiet.  She further described him as 
constantly tense.  In an additional December 2005 Vet Center 
treatment note, the Veteran stated that he needed his 
prescribed Alprazolam to remain calm at work and when going 
to large family gatherings.

In December 2005, the Veteran had an initial psychiatric 
evaluation at the Providence, Rhode Island VA medical center 
(VAMC).  The Veteran described his insomnia stating that he 
believed he only slept soundly for an hour and half.  He 
further stated that he felt that he had not functioned as 
well as previously, had trouble concentrating and became 
irritable and lost his temper at work.  He reported intrusive 
memories triggered by seeing a person of Asian descent and by 
viewing war movies.  

On mental status examination, it was noted that the Veteran 
was well groomed, offered good eye contact and had a 
depressed mood and an anxious affect.  It was noted that the 
Veteran's speech was coherent, relevant and linear and that 
the Veteran lost his train of thought easily.  The Veteran 
denied homicidal ideations.  It was noted that he had no 
psychosis and that his insight and judgment were fair to 
good.  An assessment of PTSD and clinical depression was 
provided.  

The Veteran was afforded a second VA examination in June 
2006.  The examiner noted that the Veteran had worked for his 
employer for thirty-six years and that while he reported 
problems at work with controlling his anger he had not been 
reprimanded and denied absenteeism.  The examiner stated that 
the Veteran was alert and oriented in all spheres during his 
evaluation.  He was noted as having clear speech and he 
described his mood as relaxed during the evaluation.  He 
denied delusions and hallucinations.  It was noted that there 
was no evidence of a formal thought disorder and that 
judgment and insight were good.  The Veteran denied suicidal 
ideation and reported occasional thoughts of hurting others 
when aggravated but denied homicidal ideation and history of 
assault.  The examiner provided a diagnosis of chronic 
moderate PTSD and alcohol dependence in early remission.  A 
GAF score of 55-60 was provided.  The examiner added that the 
Veteran's symptoms appeared to have a minimal effect on his 
occupational functioning and a moderate effect on his social 
functioning.

A VAMC mental health note dated in September 2006 noted that 
the Veteran stated that he liked his job because he was able 
to work by himself but sometimes felt stressed when pressured 
to do too much.  He reported that he had no hobbies.  The 
Veteran reported that he had no energy, variable appetite and 
"lousy" sleep.  The Veteran denied suicidal feelings, 
psychotic symptoms and hallucinations.  A GAF score of 65 was 
provided.  

In a January 2007 VAMC mental health note, the Veteran stated 
that he felt about the same and still had trouble sleeping.  
The Veteran reported that he believed that his sleep might be 
worse than before and stated that he found the behavioral 
techniques he learned in group therapy to have been helpful 
with his anger management.  The Veteran's speech was noted as 
fluent and his thought form and process was goal-directed.  
There was no special content of thought and a pervasive sense 
of malaise was noted.  The Veteran's mood was noted as having 
some dysphoria and his affect was described as being blunted 
and reserved.  The Veteran's treating psychiatrist noted that 
the Veteran's insight and judgment were fair.  A GAF score of 
65 was provided.

Analysis

Significantly, the Veteran's GAF scores between July 2005 and 
September 2006 have ranged from 51 to 65 evidencing mild to 
moderate symptoms with an isolated reported GAF score of 41 
in December 2005 evidencing serious symptoms.  VAMC and Vet 
Center treatment records dated between May 2005 and January 
2007 indicate treatment for anxiety, isolation, avoidance, 
depressed mood, irritability, and sleep disturbance for which 
he has been prescribed various medications and undergone 
counseling.  However, the evidence was negative for a history 
of hospitalizations, or for symptoms of suicidal ideation or 
impaired judgment and insight, obsessional rituals which 
interfered with routine activities, speech which was 
intermittently illogical, obscure or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
spatial disorientation or neglect of personal appearance or 
inability to establish and maintain effective relationships.  

The Board notes that the Veteran's December 2005 GAF score of 
41 shows evidence of serious impairment and notes that there 
is evidence of some impairment of social and work 
functioning.  However, the Board finds that  the Veteran's 
strong family relationships, clear thinking, speech and 
judgment and constant absence of suicidal and homicidal 
ideation preponderates the isolated lower GAF score.  
Further, while the Veteran's work functioning may have been 
affected by his psychological problems as shown in the 
Veteran's examination reports and treatment records, the 
Veteran has been able to retain the same employment for over 
thirty years, has not been reprimanded for his behavior and 
missed no work due to his PTSD symptoms.  

Historically, the Veteran's treatment notes and VA 
examinations show that the Veteran's symptoms are consistent 
with those described for a 50 percent disability evaluation.  
Moreover, the Veteran's most recent treatment records, 
including his January 2007 treatment records which reported a 
GAF score of 65, appear to show an improvement rather than a 
decline in the Veteran's condition.  

After considering the totality of the evidence of record, the 
Board finds that the criteria for an evaluation in excess of 
50 percent have not been met.  The pertinent medical evidence 
collectively reflects that the Veteran's PTSD was primarily 
characterized by depressed mood, anxiety, chronic sleep 
impairment, irritability, avoidance and isolation.  The Board 
finds that these symptoms more nearly approximate 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect, 
disturbances of motivation and mood and difficulty in 
establishing and maintaining effective work and social 
relationships, the level of impairment contemplated in the 
initial 50 percent disability rating.  

Overall, the evidence does not support an evaluation in 
excess of 50 percent for PTSD, and the claim for that benefit 
must be denied.  38 C.F.R. §§ 4.3, 4.7.  Furthermore, as the 
criteria for the next higher, 70 percent, rating were not met 
it logically follows that the criteria for higher rating of 
100 percent have not been met.

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate. Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability. If 
the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required. Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).  
Here, the Board finds that the disability picture presented 
by the Veteran's PTSD is appropriately contemplated by the 
rating schedule.  Therefore, referral for consideration of an 
extraschedular evaluation is not warranted. Thun.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the Veteran's claim.









ORDER

Entitlement to an initial evaluation in excess of 50 percent 
for PTSD is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


